ENOCH, Circuit Judge
(dissenting).
Reluctantly I find myself in disagreement with the majority. It seems clear to me that the District Judge did follow through the requisite analytical steps in determining that the subject matter here was a new, original and non-obvious combination, despite his omission to say so in so many words. From a consideration of his opinion as a whole, as reported at 258 F.Supp. 494 (1966), I do not conclude that he based his decision solely, as the majority feel, on the degree of commercial success enjoyed by Gem and those who copied the patented device, the filling of a long-felt want, and the difficulties encountered by Mr. Gass himself. I would affirm the judgment of the District Court.